Order entered December 12, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00830-CR

                            JOSE ANGEL GONZALEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-81581-08

                                            ORDER
       The Court REINSTATES the appeal.

       On December 5, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On December 11, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the December 5, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE